 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:18-cv-00818~JLR Document 25-1 Filed 04/04/19 Page 1 of 2

THE HONORABLE JAMES L. ROBART

UNITED sTATEs DISTRICT coURT
WESTERN DrsTRicT oF WASHlNGToN
AT sEATTLE

MITCHELL RATH, ` ' )

Plaintiff,

V‘ ease NO. 2;18-cv~00'818-JLR

LIFE INSURANCE COl\/IPANY OF NORTH

)

)

§ , ,
AMERICA, a foreign corporation; and ) ORDER OF DISMISSAL

)

)

)

)

)

DAYMON WORLDWIDE, INC., as plan
sponsor and administrator, a foreign
corporation,

De;t`endants.

The parties having stipulated that Plaintiff’ s claims against Dei`endant Life lnsurance
Company of North America in the above-entitled matter be dismissed With prejudice and Without
additional fees, costs, or payments of any other sums of any kind or description; and the Court
being fully advised in the premises; noW, therefore,

IT IS HEREBY ORDERED that the above-entitled matter be and the same is dismissed With

prejudice and Without costs.
DATED; /ipfil ‘i, 201(1 /"\

HONORA LE JAMES L. ROBART
UNITED STATES DISTRICT COURT .TUDGE

 

 

 

ORDER OF DISMISSAL ' 1 l 1420 FIW§§\I/’§NWU]:§L§LIHCTE 4200
No. 2218-cv-00818-JLR P.o.BoX91’302

SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
120192.0187/7628869.1

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:18-cv~00818-JLR Document 25-1 Filed 04/04/19 Page 2 012

Presented by:
LANE POWELL PC

By s/Charles C. Huber
D. l\/[ichael Reilly, WSBA No. 14674
Charles C, Huber, WSBA No. 18941
Attorneys for Defendants

LEPLEY LAW FIRM

By s/Paz"rickH. LePlev per email authorization
Patrick H. LePley, WSBA No. 7071
Attorneys for Plaintiff

ORDER OF DISMISSAL - 2 LANE POWELch

l420 FH*`TH AVENUE, SUITE 4200
NO. 2118~CV~00818*JLR p,O.BOX91302

SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
120192.0187/7628869.1

 

 

